     Case 8:21-cv-00135-CJC-JDE Document 20 Filed 03/17/21 Page 1 of 2 Page ID #:145




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9                                 SOUTHERN DIVISION
10
                                     )
11                                   ) Case No.: SACV 21-00135-CJC(JDEx)
                                     )
12                                   )
      AMBER MACHOWSKI,               )
13                                   )
                                     )
14
                  Plaintiff,         )
                                     )
15
           v.                        ) JUDGMENT
                                     )
16                                   )
      JACMAR PARTNERS III and DOES 1 )
17                                   )
      through 10,                    )
18                                   )
                                     )
19                Defendants.        )
                                     )
20                                   )
                                     )
21                                   )
22

23

24    //
25    //
26    //
27    //
28


                                              -1-
     Case 8:21-cv-00135-CJC-JDE Document 20 Filed 03/17/21 Page 2 of 2 Page ID #:146




 1          This matter came before the Court on Plaintiff’s motion for default judgment. On
 2    March 17, 2021, the Court granted Plaintiff’s motion. In accordance with the Court’s
 3    Order, IT IS HEREBY ORDERED that judgment is entered in favor of Plaintiff for
 4    injunctive relief requiring Defendant to provide ADA-compliant parking, paths of travel,
 5    entryways, and signage.
 6

 7          DATED:       March 17, 2021
 8

 9                                                __________________________________
10                                                      CORMAC J. CARNEY
11                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
